Citation Nr: 0025410	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arose from a February 1995 rating decision which 
denied the veteran's request to reopen his claim for service 
connection for the residuals of a right ankle fracture.

The Board of Veterans' Appeals (Board), in a decision entered 
in November 1997, reopened the veteran's claim and remanded 
for further development and de novo review of the issue of 
service connection for the residuals of a right ankle 
fracture.  The case was returned to the Board in August 2000.

The Board notes that the veteran's October 1994 claim for 
service connection for a broken ankle did not specify either 
ankle.  After reviewing the record, the Board finds that the 
issue of service connection for the residuals of a left ankle 
fracture should be referred to the Regional Office (RO) for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has a right ankle disability which 
is related to the veteran's period of active military 
service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the residuals of a right ankle fracture has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (1999); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3) (1999); see 
38 U.S.C.A. § 1101(3) (West 1991)and 38 C.F.R. § 3.309(a) 
(1999) (listing applicable chronic diseases).  

However, a person claiming Department of Veterans Affairs 
(VA) benefits must meet the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
A claim that is well grounded is plausible, meritorious on 
its own, or capable of substantiation.  Murphy, 1 Vet. 
App. at 81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  
For purposes of determining whether a claim is well grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Arms v. West, 12 Vet. App. 188, 193 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Here, the veteran asserts that an alleged disorder of the 
right ankle was incurred in service.  In determining whether 
the claim is well grounded, the Board accepts the veteran's 
assertions as true.  Arms, 12 Vet. App. at 193; Robinette, 8 
Vet. App. at 75; King, 5 Vet. App. at 21.  

The record shows that the National Personnel Records Center 
(NPRC), in response to a VA request, indicated in August 1984 
that the veteran's service medical records were not on file 
and may have been destroyed in a 1973 fire and that the 
veteran's entrance and discharge physicals could not be 
reconstructed.  Morning reports reflect that the veteran was 
hospitalized for approximately four weeks in September 1945.

The diagnoses following a VA examination in September 1985 
included arthritis of multiple joints, degenerative joint 
disease and gout.  Kenneth A. Weinberger, M.D., in a February 
1995 statement, indicated that he had been treating the 
veteran since 1976 and that the veteran had been treated by 
an orthopedic surgeon, Dr. Jeffries, in August 1994 for ankle 
and foot pain; X-rays had shown evidence of arthritis of the 
ankles and feet.

A hearing before the undersigned Member of the Board was 
conducted in June 1997.  At this time the veteran gave 
detailed testimony in support of his claim.  The veteran 
related that he had fractured his ankle in service during 
calisthenics and was hospitalized for a number of weeks.  He 
indicated that his current arthritic condition of the right 
ankle was related to the service injury.  X-ray film was 
submitted.

Another VA examination of the veteran was conducted in May 
1998.  The diagnosis was degenerative arthritis of the right 
ankle with gross hallux valgus of the foot.  The examiner 
stated that it appeared that the veteran had an arthritic 
condition scattered in different areas, including his wrist 
joints as well as ankle and foot.  It was noted that there 
was no evidence of residual of any fracture of the right 
ankle and that the changes were degenerative in nature, not 
traumatic, without any alteration of bony relationship of the 
ankle joint.  The examiner concluded that the nature of the 
right ankle disability at the current time was some degree of 
degenerative arthritis with limited motion and pain, which 
had no relationship with a 1945 injury.

Medical records covering the period from 1976 to 1998 were 
received from Dr. Weinberger in July 1998.  These records 
show that the veteran complained of left ankle pain and 
swelling in February 1976.  The impression in a May 1990 
report of X-ray examination of the veteran's ankles included 
abnormalities on the left that might all be related to prior 
trauma; and vague lucencies on the right.
Dr. Weinberger's records also included a copy of an August 
1994 letter from Edward S. Jeffries, M.D., in which it was 
reported that the veteran stated that he had been having 
problems with his ankle for quite some time and that he 
related this back to an injury in service.  Dr. Jeffries 
indicated that he thought that the veteran had an acquired 
flat foot and probably a posterior tendon that was 
insufficient.  None of the records received from Dr. 
Weinberger reflected an opinion that the veteran had a 
current right ankle disability which was related to the 
veteran's service.

In August 1998 records were received from Oakland General 
Hospital showing that the veteran was hospitalized at Martin 
Place East Hospital in March 1973 for gouty arthritis.  It 
was indicated that the veteran's previous history included a 
fracture of the left ankle and that the veteran was not sure 
if it was the right or left.  The diagnosis on discharge in 
April 1973 was acute gouty arthritis.

The VA examiner who examined the veteran in May 1998, in a 
June 1999 memorandum, reported that he reviewed the medical 
information obtained from Dr. Weinberger and Martin Place 
Hospital as well as X-rays dated in August 1994 of the 
veteran's right foot and ankle.  The examiner stated that it 
was his opinion that the veteran's current right ankle 
problem was not related to any incident which might have 
occurred during the veteran's service period between 1942 and 
1945.

The veteran is claiming entitlement to service connection for 
the residuals of a right ankle fracture.  Considering the 
evidence of record in this case, the Board finds that this 
claim for service connection is not well grounded.  In this 
case the veteran maintains that a right ankle fracture was 
sustained doing calisthenics on active duty and that he was 
hospitalized for treatment of the injury.

While the veteran has maintained that he has a current right 
ankle disability which is the result of the injury in service 
and he is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorder and the 
cause to which it has been attributed by the veteran.  
Although the veteran argues that the etiology of his current 
right ankle disability was an injury in service, he has not 
submitted any competent evidence, such as a physician's 
opinion, confirming the etiology of the claimed disability.

While the veteran was hospitalized in 1945 during service, 
there is no competent medical evidence demonstrating that the 
veteran currently has a right ankle disability which is 
related to service.  The veteran's personal opinion as to the 
etiological relationship between the currently claimed 
disability and service is not competent medical evidence 
required of a well-grounded claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for the residuals of a right ankle fracture.  38 
U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claims.  See Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that the claimed 
right ankle disorder is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
entitlement to service connection for the residuals of a 
right ankle fracture is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

